Citation Nr: 0021651	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-21 683	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1954.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1995 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Commonwealth of Puerto 
Rico which denied the appellant's claim for service 
connection for a left leg disorder.  


FINDINGS OF FACT

1.  The evidence does not establish that the veteran 
currently has any left leg disorder, manifested by stiffness 
and pain, that is related to service.  This condition was 
first clinically demonstrated more than one year after 
separation from service and there is no evidence of any 
clinical diagnosis or treatment in the interim between 
service and 1992.

2.  The appellant has not submitted medical evidence of any 
nexus between any current left leg disorder of the veteran 
and any disease or injury incurred during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left leg 
disorder is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant and the veteran.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, as set forth in 38 C.F.R. 
§ 3.303(b).  The chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such a condition.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Ibid.  If the chronicity 
provision does not apply, a claim may still be well grounded 
or reopened on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
claim for service connection must be accompanied by evidence 
establishing that the veteran currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can 
be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

Throughout the current appeal, the appellant has asserted 
that the veteran incurred a left leg disability during his 
active military duty and that this disorder is currently 
manifested by swelling, pain, and difficulty walking.  
Service medical records reflect treatment in 1954 for 
complaints of left iliac crest pain radiating down the left 
leg after the veteran had fallen into a hole while cutting 
down a tree.  Physical examination was negative.  The 
subsequent report of the veteran's October 1954 separation 
examination reflected no complaints or findings pertinent to 
a left leg disorder and indicated that the veteran's lower 
extremities were clinically found to be normal.  

Review of the post-service medical records indicates that the 
veteran suffered a stroke in February 1994; a VA neurology 
consultation report dated that month states that the 
physician was unable to evaluate the veteran's left side 
because of residual hemiparesis.  An April 1994 VA medical 
record notes marked stiffness of the veteran's extremities 
and the need to improve his lower extremity motions.  An 
October 1994 VA aid and attendance and housebound examination 
indicates that the veteran was able to walk within his house 
with the aid of a wooden cane, that he did so with adequate 
propulsion without apparent deficits in weight bearing, and 
that he used a wheelchair outside his home.  A June 1995 
private medical report reflects persistent left leg pain and 
backache since 1992.  

The Board acknowledges the appellant's contentions that the 
veteran incurred a left leg disability during his active 
military duty and that this disorder is currently manifested 
by swelling, pain, and difficulty walking.  Additionally, the 
Board notes that the service medical records reflect 
treatment in 1954 for complaints of left iliac crest pain 
radiating down the left leg after the veteran had fallen into 
a hole while cutting down a tree.  Furthermore, post-service 
medical records, dated between 1994 and 1995, indicate 
treatment for lower extremity stiffness and pain.  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that no objective 
clinical pathology of the veteran's left leg was medically 
demonstrated prior to 1992, more than 35 years after the 
appellant's discharge from active duty.  Nor is there any 
evidence of any clinical diagnosis or treatment for any left 
leg disorder until 1992.  The Board notes that the veteran's 
claimed disability is alleged to have been manifested by left 
leg pain, both in-service and thereafter.  The Court has 
recently held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

In Clyburn v. West, 12 Vet. App. 296 (1999), the Court found 
that while there was evidence of both a current diagnosis and 
in-service incurrence, no medical nexus evidence had been 
submitted.  The Court rejected the appellant's contention 
that his continued complaints of knee pain since service, 
coupled with his diagnosis of chondromalacia patellae just 
six months after his discharge, were sufficient to satisfy 
the nexus prong.  The issue was one of etiology and therefore 
the case did not present an issue that could be satisfied by 
lay testimony.  There was no competent medical evidence that 
that appellant's current condition, whether chondromalacia 
patellae or degenerative joint disease, was the same 
condition or related to the knee problems he experienced 
while on active duty.  Although that veteran was deemed 
competent to testify to the pain he experienced since his 
tour of duty, he was found to not be competent to testify to 
the fact that what he experienced in service and since 
service was the same condition he was currently diagnosed 
with.  Even under 38 C.F.R. § 3.303(b), medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.

In this case, the appellant has not provided any medical 
evidence, except the statement of her opinions contained in 
her written statements to establish that the veteran suffers 
from any left leg disorder related to service.  Nor has the 
appellant submitted any competent medical evidence to 
establish that the veteran's post-service clinical findings 
relating to left leg pain, stiffness or swelling involved the 
same condition or were related to the left leg pain he 
experienced while on active duty.  The appellant's statements 
alone are not competent evidence as to medical diagnosis or 
causation.  Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based on a review of the evidence of record, the Board finds 
that the appellant has failed to provide a competent medical 
opinion that the veteran has any left leg disorder that has a 
clinical nexus to any symptoms he had in service or shortly 
thereafter.  In the absence of any competent medical 
diagnosis of current disability attributable to an in-service 
incident or occurrence, the claim is not well grounded.  
Because the appellant's claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of that claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
September 1995 rating decision that the veteran's service 
medical records demonstrated treatment on only one occasion 
for left leg pain and that the separation examination was 
negative for any left leg condition.  She was notified in the 
February 1996 Statement of the Case (SOC) that the evidence 
of record was negative for any chronic left leg problem in 
service or prior to 1992, at the earliest.  The March 1998 
Supplemental Statement of the Case informed the appellant 
that the treatment records in evidence did not show 
continuous treatment from the date of separation from active 
duty to the present.  The Board views that information, and 
the information contained in this decision, as informing the 
appellant of the type of evidence needed, thus satisfying 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make the veteran's left leg claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that the veteran's left leg claim is plausible, that 
is, she has failed to present medical evidence that links the 
claimed condition to service, the claim for service 
connection for a left leg disorder must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).







ORDER

A well-grounded claim not having been submitted, service 
connection for a left leg disability is denied.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

